SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [] Filed by a Party other than the Registrant [X] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [X]Soliciting Material under Rule 14a-12 MUTUALFIRST FINANCIAL, INC. (Name of Registrant as Specified in its Charter) Ancora Catalyst Fund LP Merlin Partners LP Ancora Advisors LLC Frederick DiSanto Thomas Coley Brady Timothy McMeekan (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: Ancora Announces Withdrawal of Nomination of Directors of MutualFirst Financial, Inc. Ancora Catalyst Fund LP and Merlin Partners LP reached an arrangement with MutualFirst Financial, Inc. pursuant to which they have withdrawn the nomination of Thomas Coley Brady and Timothy McMeekan to serve as directors of MutualFirst Financial, Inc. Important Information This filing is not a solicitation of a proxy from any security holder of MutualFirst Financial, Inc. (the “Company”).Ancora Catalyst Fund LP and Merlin Partners LP have withdrawn their nomination of Thomas Coley Brady and Timothy McMeekan as nominees to the Company’s board of directors. Participants in Terminated Solicitation The following persons were participants in the terminated solicitation from the Company’s stockholders of proxies in favor of the withdrawn nominees: Ancora Catalyst Fund LP, Merlin Partners LP, Ancora Advisors LLC, Frederick DiSanto, Thomas Coley Brady and Timothy McMeekan.The participants may have had interests in the solicitation, including as a result of holding shares of the Company’s common stock, par value $.01 per share.Information regarding the participants and their interests may be found in the Notice of Intent to Nominate Directors and Submit Stockholder Proposal that Ancora Catalyst Fund LP and Merlin Partners LP sent to the Company on February 3, 2015, which is incorporated herein by reference.
